Citation Nr: 0608456	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for PTSD on a de novo basis.  

In April 2004, the Board reopened the veteran's service 
connection claim for PTSD based on new and material evidence, 
but remanded the issue on the merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the previous remand, the veteran is claiming that 
he has PTSD as a result of being subjected to both physical 
and verbal abuse during basic training, which was outlined in 
a detailed statement submitted in March 2001.  The veteran 
contends that he had service in the USMC from April 1972 to 
August 1978.  In support, the veteran submitted a copy of his 
signed contract in 1972.  It appears that some service may be 
in the USMC reserves.  The service records do indicate that 
the veteran was sent to basic training in April and May 1972 
and served in August 1972.  There is no documentation of any 
service after 1975.  The RO should attempt to verify the 
veteran's complete period of service by contacting the 
Department of the Navy and National Personnel Records Center.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and request copies of all of the veteran's 
military records including medical and 
service personnel as well as a reserve 
records.  The RO should provide the 
veteran's reported dates of service from 
April 1972 to August 1978 along with his 
contract.

2.  The RO should also contact the 
appropriate military department, to 
include the Department of the Navy Records 
as well as the Commandant of the Marine 
Corps, Headquarters Marine Corps, 2008 
Elliot Road, Quantico, Virginia 22134.  
The RO should provide the veteran's 
reported dates of service from April 1972 
to August 1978 along with his contract.

3. After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re-
adjudicate the veteran's claim, taking all 
necessary action to develop the claim once 
additional information is received. If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


